Citation Nr: 1234737	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to July 29, 2009, and in excess of 50 percent disabling, for the period beginning July 29, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In June 2008, the RO granted entitlement to service connection for PTSD and assigned a noncompensable evaluation effective June 2, 2008.  Subsequently, in an October 2008 RO rating decision, the initial evaluation for the Veteran's PTSD was increased from noncompensably disabling to 10 percent disabling, effective June 2, 2008.  The Veteran perfected a timely appeal of the initial evaluation.  

In September 2009, the RO increased the initial evaluation of the Veteran's PTSD from 10 percent disabling to 30 percent disabling, effective June 2, 2008.  As this did not represent the maximum rating available for PTSD, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Thereafter, the case was before the Board in July 2010 when the Board remanded claims of entitlement to an initial evaluation in excess of 30 percent disabling for PTSD and entitlement to an initial evaluation in excess of 10 percent disabling for hiatal hernia with gastroesophageal reflux disease.

Subsequent to the Board's July 2010 remand, the RO in a rating decision dated in November 2011 increased the evaluation of the Veteran's PTSD from 30 percent disabling to 50 percent disabling, effective July 29, 2009.  As this does not represent the maximum rating available for PTSD, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Subsequent to the Board's July 2010 remand, the Veteran was issued a Statement of the Case regarding his claim of entitlement to an initial evaluation in excess of 10 percent disabling for hiatal hernia with gastroesophageal reflux disease.  The Veteran did not perfect this appeal with a timely Substantive Appeal.  Therefore, this issue is not before the Board for consideration.


FINDINGS OF FACT

1.  Prior to July 29, 2009, the Veteran's PTSD manifested instances of sleep disturbances, nightmares, nightsweats, depression, physiological reactivity on exposure to cues, avoidance, irritability, constantly being on guard, watchful, or easily startled, anxiety, flashbacks, trouble with anger, paranoid thinking, feelings of isolation, difficulty concentrating, flattened affect, poor memory, occasional nightmare induced panic attacks, constricted affect, easy distractibility, avoidance of making friends, impulse control problems, and difficulty carrying out professional work.

2.  Prior to July 29, 2009, the Veteran's PSTD did not manifest any symptoms of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

3.  Beginning July 29, 2009, the Veteran's PTSD manifested symptoms of suicidal ideation and a single suicide attempt.

4.  At no time during the period on appeal has the Veteran's PTSD manifested total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent disabling, and no higher, for the period prior to July 29, 2009, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating of 70 percent disabling, and no higher, for the period beginning July 29, 2009, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran is challenging the initial rating assignment of his service-connected disability.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The VA has obtained treatment records from Community Hospital and St. Barnabas Medical Center pursuant to authorization from the Veteran.  The appellant was afforded VA medical examinations in February 2008, April 2009, April 2011, and November 2011.

In July 2010, the Board ordered that the Veteran be asked to submit all non-VA records including those from the Community Medical Center and St. Barnabas Mental Health Behavioral Center and for the Veteran to be afforded a VA examination.  As noted above, the Veteran was subsequently afforded VA medical examinations in April 2011 and November 2011.  In addition, the Veteran was asked in a letter dated in January 2011 to complete an Authorization and Consent to Release Information to the Department of Veterans Affairs for each private medical facility he may have received treatment from, including inpatient treatment at Community Medical Center and St. Barnabas Mental Health Behavioral Center.  In addition, VA notified the Veteran that he could submit records himself.  Authorizations were received regarding Community Medical Center and St. Barnabas Behavioral Health Center.  Records were obtained pursuant to the Veteran's authorization from Community Medical Center and St. Barnabas Behavioral Health Center.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Review of the claims file reveals an indication that the Veteran may have received treatment at Monmouth Hospital and from a private psychologist, Dr. D.D.  However, the Board notes that the Veteran was asked to provide treatment records or provide authorization for VA to obtain treatment records from all private providers.  The Veteran has not provided any authorization for VA to obtain any potential treatment records from Monmouth Hospital or Dr. D.D.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board finds that no further assistance to the appellant in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  Id.

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  Id.

In an June 2004 post deployment health assessment it was noted that the Veteran sometimes felt down, depressed, or hopeless.  He had nightmares or thought about frightening, horrible, or upsetting experiences in the prior month.

In January 2008 the Veteran underwent marriage counseling.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in February 2008.  Psychiatric examination revealed the Veteran to be clean and neatly groomed.  His psychomotor activity was unremarkable.  His attitude toward the examiner was cooperative and attentive.  His affect was appropriate.  The Veteran's mood was dysphoric.  His attention was intact and he was able to do serial sevens and spell a word forwards and backwards.  The Veteran was oriented to person, time, and place.  His thought process and content was unremarkable.  He understood the outcomes of his behavior and that he had a problem.  His intelligence was average.  The Veteran had trouble staying asleep and reported that he had nightmares and nightsweats.  He had no hallucinations, inappropriate behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  The Veteran appropriately interpreted proverbs.  He had good impulse control and had no episodes of violence.  He was able to maintain a minimum of personal hygiene and had no problems with the activities of daily living.  The Veteran was noted to be cooperative and forthcoming.  He was somewhat dysphoric during the examination.  The Veteran's remote, recent, and immediate memory was normal.  He had intact recall for three of three objects immediately and after five minutes.  Remote memory was intact for significant historical fact.

The Veteran had recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  He had recurrent distressing dreams of the event.  He had intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran had physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran displayed efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, feeling of detachment or estrangement from others, restricted range of affect.  He had difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilence.  The disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The symptoms were chronic and the duration was ongoing for the last three to four years.  The Veteran reported marital problems, that he tended to be depressed and denied problems with work.

The Veteran was diagnosed with PTSD and was assigned a GAF score of 70.

The examiner noted that the Veteran did not have total occupational and social impairment due to PTSD.  There were not deficiencies in judgment, thinking, family relations, work, mood or school.  There was no reduced reliability and productivity due to PTSD symptoms.  There was no occasional decrease in work efficiency and there was not intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  Lastly the symptoms were noted to not be transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

In June 2008 it was noted that the Veteran had nightmares and thought about an experience that was frightening, horrible, or upsetting in the prior month.  He indicated that he had tried hard not to think about it or went out of his way to avoid situations that reminded him of it.  He reported that he was constantly on guard, watchful, or easily startled.  The Veteran reported that he felt numb or detached from others, activities, or your surroundings.  

Depression screening indicated that the Veteran had a mild depression level with mild suicide risk.  He denied suicidal ideation and intent.  He reported that while in Iraq he thought about suicide.  It was noted that the Veteran may be mildly depressed, although he presented with more symptoms of anxiety.

The Veteran was noted to have troubling flashbacks, exaggerated startle, nightmares with sweats and feelings of detachment.  He had trouble with his anger and had been using alcohol as a buffer before moving in with his in-laws four weeks prior.  The Veteran was noted to have quite a few stressors.  He had a wife and baby, was new to the state and was looking for work.  He was in treatment with a psychologist in another state for about six months before completing his service.  He was recently prescribed Paxil by his primary care physician.  The Veteran requested psychotherapy.

The mental status examination revealed the Veteran to be healthy, well groomed, attentive, and not at ease.  His behavior was appropriate and interested.  His speech was normal and his mood was anxious.  Affect was appropriate and perception was noted to have paranoid thinking.  He reported that sometimes he thinks people are behind him.  He was noted to seem embarrassed by this.  Thought process and thought content were within normal limits.  Immediate, recent, and remote memory was intact.  He was oriented to place and person.  His insight and judgment were fair.

The Veteran was diagnosed with PTSD and was assigned a GAF score of 61 

In July 2008 the Veteran was noted to be unemployed.

In July 2008 the Veteran was anxious, depressed, irritable, had nightmares and flashbacks, difficulty sleeping and complained of restlessness.  The Veteran and his wife and young child were living with the wife's parents and the Veteran had not found a job since moving to the state one month prior.  They were impatient to be on their own and conflicts between the wife and her mother were increasing stress for the Veteran.  He was concerned about his current situation and felt hopeless about change in his behaviors and mood and the possibility for change.  The Veteran denied drug or alcohol use/abuse.  He was given Paxil by primary care physician.

The Veteran was alert and oriented times three.  He denied suicidal and homicidal ideation.  There was no evidence of thought disorder.  He was depressed and anxious and presented with symptoms consistent with PTSD.  His insight was fair, judgment intact, and impulse control was intact.

The Veteran was diagnosed with PTSD, depression not otherwise specified (NOS), and anxiety NOS.  

In another treatment note dated in July 2008 the Veteran was noted to complain about anxiety, depression, nightmares and flashbacks.  He reported continuing irritability with wife and son and feelings of isolation, frustration and anger for which there is little relief.  He isolated himself from others in effort to protect himself from intense feelings of loss and anger.  He had been uncommunicative with wife and was reluctant to share his feelings and concerns with her.  The Veteran's wife had discussed divorce which he states would be ok with him as long as he can see his son.  He distanced himself from feelings and is fears allowing himself any attachment and is avoiding dealing with issues related to PTSD.

When the Veteran learned of a decision regarding unemployment he lost his temper and punched a wall.  He denied physical abuse of person but his ability to contain anger and impulses was impaired.  

The Veteran was alert and oriented times three.  He denied suicidal and homicidal ideation.  There was no evidence of thought disorder.  He was depressed and anxious.  The Veteran's insight and judgment were fair.  His impulse control was erratic.  The Veteran denied domestic violence, but has punched a wall.

The Veteran was diagnosed with depression NOS, PTSD, and anxiety NOS.  

In another July 2008 treatment note the Veteran was noted to have increased depression, to be losing motivation and to feel that he is in a fog, distracted and forgetful.  He had difficulty concentrating.  He had nightmares, tremendous guilt towards his peers who died in a plane crash and blamed himself.  He was noted to have watched one of his peers die.  He expressed survival guilt.  He had been losing his temper on his wife and his relationship had been in stress.   He reported flashbacks.  The Veteran reported sessions of therapy while in service.  He denied prior suicidal attempt or violence.  He reported that he used to have fleeting thoughts of suicide once in a while but not anymore.  He denied any history of drug or alcohol abuse.  The Veteran denied family history of mental illness.  The Veteran was noted to be married with one child and to live with his in laws.  He was unemployed.

On mental status examination the Veteran was alert and oriented.  He was calm and coherent.  His memory and concentration were impaired.  He denied audio and visual hallucinations.  There was no delusion elicited.  Mood was depressed.  His affect was flat and he denied any suicidal or homicidal ideation, plan or intention.  The Veteran's judgment and insight were fair and he showed adequate impulse control.

The Veteran was diagnosed with PTSD and major depressive disorder and assigned a GAF score of 40. 

In another treatment note dated in July 2008 the Veteran acknowledge that his was irritable and easily angered which contributed to difficulties in relationships.  He had difficulty being empathic towards his wife and others and things that were important to his wife seemed trivial to him.  He was bothered by his lack of patience and felt helpless in changing.  

The Veteran was alert and oriented times three.  He denied suicidal and homicidal ideation.  He was depressed and anxious.  His insight and judgment were fair.  His impulse control was intact.  The Veteran was diagnosed with PTSD, anxiety NOS, and depression NOS.  

In August 2008 the Veteran reported an argument between himself and his wife.  The Veteran reported continued flashbacks and nightmares and had been having difficulty falling asleep and staying asleep.  He was less physically active than he was accustomed to being and did not feel physically tired which was noted to be likely contributing to difficulty falling asleep.  The Veteran had been able to run, which he hoped would help him stay in shape and tire him out.  The Veteran had not been able to secure employment which contributed to depression.  He had been forced to apply for food stamps and other forms of public assistance which created further depression and anxiety.

He was alert and oriented.  He denied suicidal and homicidal ideation.  There was no evidence of thought disorder.  He was depressed and anxious.  He felt minimal sense of optimism for the future.  His insight and judgment were fair and his impulse control was intact.  The Veteran continued to report irritability, distractibility, poor memory and concentration.  He stated that he was easily angered and felt emotionally disconnected from family.  He avoided making friends as he fears loss.

The Veteran was diagnosed with PTSD, anxiety, and major depressive disorder.  

In another treatment note dated in August 2008 the Veteran reported that he was feeling more optimistic about the future and his potential for employment.  The Veteran was to begin receiving unemployment and that this relieved some of the concerns about finances.  The examiner noted that during the session a thunder/lighting storm started to which the Veteran responded.  He became distracted, tense, and observably anxious.  The Veteran was able to relax and talk about other issues which diverted attention from the impact of the thunder and lightning.

The Veteran was alert and oriented times three.  He described his mood as depressed and anxious.  He was observably tense, anxious and restless.  His attention during the session was good but the Veteran reported difficulty concentrating and being easily distracted.

The Veteran was diagnosed with PTSD, depression NOS, and anxiety NOS. 

In another treatment note dated in August 2008 the Veteran's wife reported that the Veteran was non communicative, had been isolative, withdrawn, irritable and tense.  The Veteran reported that he was unable to manage feelings differently.  

The Veteran was alert and oriented times three.  He denied suicidal and homicidal ideation.  He was irritable, anxious, and depressed.  There was no evidence of thought disorder, insight was fair, judgment was fair, and impulse control was intact.

The Veteran was diagnosed with partner relational problems, PTSD, anxiety disorder, and depression NOS.  

In another treatment note in August 2008 the Veteran was noted to have reported some improvement.  He was less angry and he started to have some motivation and clear thought but not fully.  He started to sleep better and to have less nightmares.

The Veteran was alert and oriented.  He was calm and coherent.  There was no active psychosis.  Mood was less depressed.  Affect was appropriate and the Veteran denied any suicidal or homicidal ideation or plan or intention.  He showed adequate impulse control and there were no side effects to the medication or physical complaints.  The Veteran was diagnosed with PTSD and major depressive disorder and was assigned a GAF score of 45. 

In October 2008 the Veteran was noted to be more stable as to affect and overall mood/affect on his medications.  The Veteran had a better relationship with his spouse after problems with readjusting after his second deployment.  He was having problems with sleep three to four times a week.  He reported nightmares, sweats, and occasional nightmare induced panic attacks.  He achieved four to five hours of sleep a night.  His appetite was good and he gained about ten pounds since June 2008.  He had no suicidal or homicidal ideation and no previous attempts.

The Veteran was alert and oriented.  He had normal speech that was goal directed and with no evidence of psychomotor abnormality.  Affect was constricted.  He seemed optimistic about the future "now that I have a job."  There was no evidence of any psychotic/major depressive disorder features.  There was no suicidal or homicidal ideation.   He was oriented times three and had good insight and judgment.  The Veteran was diagnosed with PTSD, now chronic, and assigned a GAF score of 60. 

In January 2009 the Veteran was noted to still be sleeping five hours or less nightly with some nightmares.  The Veteran had an 18 month old who was teething.  The Veteran had good family support and a job going well in logistics.  He did not endorse major depressive disorder.  He had no suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD and depressive disorder NOS.  He was assigned a GAF score of 60.
 
In February 2009 the Veteran was noted to be stable on his current medications and to have somewhat improved sleep at four to five hours nightly.  His appetite was decreased and he attributed this to gastrointestinal distress from heartburn and a viral gastrointestinal malady for which he was to receive additional evaluation.  He was not gaining weight and may have been losing a bit.  There was no suicidal ideation.  He was diagnosed with PTSD, chronic, and depressive disorder NOS.  He was assigned a GAF of 60.

The Veteran was afforded a VA C&P examination in April 2009.

The Veteran stated that he was having a very hard time with depression.  He found it difficult to sleep most nights.  Sometimes, after his wife and son are asleep, he would drink something alcoholic to help him get sleepy.  While he wanted to get to sleep, he was afraid of sleep.  Many nights he had nightmares where he is back in Iraq, there are bombings, soldiers are getting hit, their intestines are coming out of their bodies and he is afraid that he will die next.  Whenever these nightmares occur, he wakes up in a cold sweat.  He said that he felt that his wife did not understand what he was going through and that he is afraid she will leave him.  The Veteran reported that he understood his wife's frustration.  He had been blowing up at her and their 22-month-old son.  Loud noises made him jump.  He had trouble concentrating.  He did not like being around people and said that he has lost some of his friends. 

The Veteran reported that he had seen a psychologist for both individual and marital sessions.  The only prior treatment was in 2006.  

The Veteran was dressed casually in blue sweat pants and gray sweatshirt.  His behavior was cooperative and he appeared extremely fatigued.  He was oriented to time, place, person and situation.  His thought process was clear, coherent and relevant to what we were discussing.  He denied any history of visual or auditory hallucinations.  There was no evidence of hypomanic or manic behavior.  He described his mood as depressed and his affect was restricted.  According to the Veteran, he had difficulty with sleep initiation most nights of the week.  He also had difficulty with sleep maintenance.  This latter difficulty had to do with nightmares related to the war that woke him up.  It was usually difficult for him to get back to sleep but if he did, when he awoke he was not rested.  He reported that he is getting very little sleep each night.  This is in spite of receiving medication from the psychiatrist.  His appetite, he said, was difficult to describe.  He has not been able to do his usual workout because of the problems with his left knee and his shoulder.  He believes that this lack of a workout and him continuing to consume the same amount of food has resulted in an increase in his weight.  He denied having any suicidal ideation, intent or plan.  He reported that he has no history of any suicidal ideation or attempt.  He denied any homicidal ideation in the present or in the past.  He also denied being physically violent.  He said that his blowups with his wife and son have been verbal only.  He had significant trouble concentrating during the interview and often had to be brought back to what we were discussing and he had difficulty doing serial 7s or serial 3s.  He admitted that he has trouble concentrating a great deal at work and that he is easily distracted.  The positive symptoms that the Veteran described began after his return from his deployment to Iraq the first time.  Since his discharge from the military he reported that these symptoms have only gotten worse.  The conflict in his marriage had escalated.  He was concerned that his wife will leave him and ask for a divorce.  The Veteran was also concerned about losing his current employment due to lateness and difficulty concentrating.  He had not been interested in the things that he used to enjoy and he prefers to be by himself.  He said that his withdrawal has resulted in the loss of a few friends.  In summary, his adjustment after the military had been quite difficult and had affected his interpersonal functioning, as well as his professional functioning. 

This Veteran came in for an evaluation for posttraumatic stress disorder.  He had a fairly unremarkable childhood with no history of any mental health disorders or treatment for mental health disorders or substance abuse.  After his deployment to Iraq on more than one occasion, he developed a number of symptoms associated with a trauma reaction.  These symptoms have included insomnia, nightmares associated with the trauma, difficulty handling his anger, an exaggerated startle response, trouble concentrating and easy distractibility, withdrawal from friends and associates, difficulty carrying out his professional work, and occasional thoughts that people are out to get him in some very vague way.  He also reported that he tries very hard to avoid anything having to do with the Iraq War; however, he reported that that has been very difficult in that it continues to be in the news. 

After examination the Veteran was diagnosed with PTSD and assigned a GAF score of 55 to 60.  

In July 2009 the Veteran was treated for a suicide attempt.  He had suicidal ideation and attempts.  The Veteran denied homicidal ideation, auditory hallucinations, and visual hallucinations.  The Veteran was noted to be employed fulltime.  The Veteran was referred for inpatient psychiatric hospitalization for safety and stabilization.  The Veteran was impulsive and unpredictable with poor reasoning/judgment/insight.  The Veteran was not voluntary for admission.

Subsequently in July 2009 the Veteran's psychomotor activities were noted to be within normal limits.  He was superficially cooperative.  He had good eye contact.  There was good control.  His mood was upset and his affect was appropriate.  His mood was congruent.  Speech was described as well articulated.  The Veteran denied homicidal or suicidal ideas or plan negative for ideas of reference.  He was negative for flight of ideas and negative for loosening of association.  There were no delusions and no paranoid thoughts elicited during initial interview.  The Veteran denied auditory, visual, tactile or olfactory hallucinations.  He was alert and oriented times three.  Past as well as recent memory was intact.  He could concentrate and pay attention.  Verbal command over language was adequate.  Cognitive function, insight and judgment were intact.  Impulse control was within normal limits.

The Veteran was assigned a GAF score of 25-29 on admission.

In August 2009, on discharge the Veteran was noted to have been hospitalized due to overdose on Ambien, and suicidal ideation and disorganized behavior.  He was hospitalized for psychiatric stabilization.  The working diagnosis was major depressive disorder.  The Veteran was discharged home without suicidal or homicidal ideation, plan, or intent.  He had good behavioral control.

The Veteran was diagnosed with major depressive disorder and consider depressive disorder, NOS.  He was assigned a GAF score of 55.

In September 2009 the Veteran was noted to have a known history of PTSD and some depression.  The Veteran noted that he was in crisis in July 2008 after his wife told him of a plan to divorce.  He impulsively took his remaining Ambien with some of his pain pills.  The Veteran was noted to have been treated at St. Barnabas Behavioral Health for three days after treatment at Community Hospital.  The Veteran reported that he was seeing a non VA psychologist.

He usually slept six hours each night.  The Veteran's appetite was considered normal by Veteran and he noted that this was a "clear" crisis for him and that it was resolved once he and his spouse were reconciling.  The Veteran was noted to be starting marital therapy in October 2009 and indicated that he goes to individual therapy weekly.  The Veteran indicated that the suicide attempt was "stupid" and that he would never do it again.  The Veteran was diagnosed with PTSD, now chronic, and status post suicide attempt by overdose as part of acute depressive episode, now resolved, and resolving ongoing stressor.  The Veteran was assigned a GAF score of 58.

In another treatment note in September 2009 the Veteran reported that he believed that his medication needed to be adjusted by VA.  He indicated that he attempted suicide in July and was in a behavioral center afterwards for several days.  He stated that he did not follow up with his VA physician as was recommended and that the medication he is on results in too many side effects that he would like to discuss with his VA physician.  He reported that he was making some improvement in his thought process.  He denied current thoughts of suicide or a threat to others.  He reported that he was receiving therapy with a private psychologist that he felt comfortable with.  

In October 2009 the Veteran was evaluated by VA.  The Veteran arrived 22 minutes late noting that he forgot.  There was no suicidal ideation but he was stressed by various issues of family and work.  He was involved in non VA psychologist and involved in marital therapy.  His appetite was considered by the Veteran to be within normal limits.  He did not start his SSRI since he lost the bottle which was noted to be significant given his hospitalization for suicide attempt in July 2009.  He reported no suicidal ideation.  He indicated "Never again . . . shouldn't have the 1st time . . . not the answer."  He was closer to his spouse and noted that they were getting along a little better.  She was pregnant and they had a two year old and some job stress.  The Veteran endorsed mood by not severe depression and some increased nightmares of Iraq that he things are stress related.  The Veteran was diagnosed with PTSD, chronic, depressive disorder, and episodic/variable insomnia.  He was assigned a GAF score of 55.

In another treatment note dated in October 2009, the Veteran reported that he was stressed as before and he was able to discuss this more forthrightly vis a vis this sequelae of his PTSD issues.  The Veteran's spouse was due to deliver their second child in three weeks and the Veteran wanted take time off from schedule.  The Veteran slept usually five to six hours nightly and his appetite was considered by the Veteran to be within normal limits.  There was no suicidal ideation and the Veteran was "convinced" that this was an impulsive aberration that he seemed determined not to repeat despite his feelings at times of alienation "and that stress."  The Veteran was diagnosed with PTSD, chronic, depressive disorder, and episodic/variable insomnia.  He was assigned a GAF score of 55.

In November 2009 the Veteran reported that he felt more stressed by "new baby in a week."  His current work load was onerous.  He felt his depression was improved by his mood was just as or "a bit more" labile.  There were quarrels with his wife.  The Veteran usually slept five to six hours nightly.  He considered his appetite to be within normal limits.  There was no suicidal ideation and he felt that he needed to sleep more.  He indicated that he needed to walk away when his spouse or others at home is stressed and stressing him.  The Veteran was diagnosed with PTSD, chronic, depressive disorder, and episodic/variable insomnia.  He was assigned a GAF score of 58.

In January 2010 the Veteran reported that he felt more relaxed overall and felt his medications were helping.  He was no as anxious about his coming job venue change and had possible option to remain in the area.  He was noted to be in marital therapy with his spouse that was helping.  He considered his sleep and appetite to be within normal limits.  There was no further suicidal ideation of any sort and the Veteran was without over anxiety.  Sleeping was significantly better with at least six hours with fewer nightmares.  The Veteran was diagnosed with PTSD, chronic, and depressive disorder.  He was assigned a GAF score of 55.

In April 2010 the Veteran was noted to be stressed over the relocation of his job.  The Veteran reported that the new location will have daily range practice and this would be hard for him to handle.  He decided to look for another job that was close to home.  He described himself as a kleptomaniac and explained how he had been stealing insignificant things for the past couple of months but he never recognized it as a problem until a month prior.  He described a rush from stealing.  The Veteran had a diagnosis of PTSD and depressive disorder.

In another treatment note dated in April 2010 the Veteran reported that he had flashbacks triggered by loud noises and smells.  The Veteran indicated that he has frozen in place at times when he has encountered triggers.  He discussed having a hard time readjusting to civilian life.  Mental status examination revealed the Veteran to be alert an oriented times three, his mood was ashamed, and affect congruent.  His behavior was impulsive regarding the need to steal.  His appearance was appropriate.  The Veteran denied audio and visual hallucinations.  Prior to his medications he heard voices that sounded like a crowded room of people and saw shadows.  He denied suicidal or homicidal ideation.  He had a history of a suicide attempt in June 2009 when he overdosed on pills and was hospitalized at Monmouth Medical Center.  His speech was coherent.  Thought process was logical and goal directed.  His memory was unremarkable and his judgment and insight were fair.  Sleep and appetite were normal.  The Veteran was diagnosed with PTSD and depressive disorder NOS.  He was assigned a GAF score of 55.

In May 2010 the Veteran reported a decrease in his depression.  He also stated that there had been a decrease in his mood swings.  He discussed how effective the medication had been.  He continued to maintain a decrease in his level of stress and had not stolen anything in two weeks.  He reported better management of his anger.  The Veteran reported that he celebrated his 5th wedding anniversary the prior weekend and there was an increase in their communication.  He and his wife decided on a word that was only utilized when they are arguing and one of them needs a break from the situation.  The Veteran reported how he thinks now prior to acting/speaking.  The Veteran continued to work on not allowing his military training to influence his parenting style.  He had a diagnosis of PTSD and depressive disorder NOS.  His mood was good and his affect was congruent.  The Veteran denied having any suicidal/homicidal ideations.

In August 2010 the Veteran reported a decrease in his level of depression.  He described the last two weeks as an improvement in his relationship with his wife.  He reported that they have been attending couple therapy which he felt has helped their relationship.  The Veteran reported that he and his wife had not used the safe word much since the prior session.  He had been self monitoring his anger and felt he has better control of it.  The Veteran has learned to no longer take things personally which he uses as a coping mechanism for controlling the anger.  He discussed his recent stressors which include his job and his parents.  He was informed by his supervisor that he will have to report to work in Maryland beginning October 2010 rather than the summer of 2011.  He has been looking for another job but had been unsuccessful.  The Veteran discussed how the heavy artillery practice range being on the base in Maryland serves as a trigger for him.  He described how he had trouble sleeping and flashbacks when he visited the base in the past.  The Veteran also went into detail about the issues with his parents.  The Veteran was noted to have a diagnosis of PTSD and depressive disorder NOS.  The Veteran's mood was depressed and his affect was congruent.  The Veteran denied having any suicidal/homicidal ideations.

In another treatment note dated in August 2010 the Veteran reported that things were better at home.  He had no suicidal ideation of any sort and was more concerned about losing weight but wanted only to commence an exercise program.  He slept five to six hours and he considered his appetite to be without significant weight interval change.  He was diagnosed with PTSD, chronic, and depressive disorder, and was assigned a GAF score of 55.

In another treatment note dated in August 2010 the Veteran was noted to be diagnosed with PTSD, chronic, and depressive disorder, and was assigned a GAF score of 58.

In December 2010 the Veteran reported that he had been zoning out for at least an hour.  During that period of time he finds himself thinking about negative things which increase his depression.  The Veteran stated when he feels his depression increasing he will speak about it with his wife.  He believed that his antidepressant was not as effective as it once was.  The Veteran admitted he had not used the coping tools learned in therapy as much as he should but he only had to use the safe word a couple of times with his wife.  The safe word is used when the Veteran needs space from his wife because the argument has become too intense.  The Veteran discussed the progress he made with his wife in couples therapy.  He reported that they had become much closer and had discussed having a third baby.  He also discussed how betrayed and used he feels by his parents.  Since his last visit to his parents a couple of months prior the relationship with his parents has remained strained.  He received one phone call from his father requesting financial assistance in obtaining a lawyer.  The Veteran stated that he helped his father and had not heard from him again.  The Veteran was noted to have a diagnosis of PTSD and depressive disorder.  His mood was good and his affect was congruent.  He denied having any suicidal or homicidal ideations.  

The Veteran was afforded a VA C&P examination in April 2011.  The Veteran was noted to be diagnosed with PTSD since June 2008.  After a discussion of the Veteran's medical history the examiner reported regarding the Veteran's symptoms.  The Veteran manifested depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.

The Veteran did not have panic attacks, memory loss, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

In regard to occupational and social impairment the examiner reported occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's PTSD did not impact his ability to work.

In May 2011 the Veteran was noted to be alert and oriented times three, his mood was ashamed, and his affect was congruent.  The Veteran was impulsive regarding his need to steal and his appearance was appropriate.  He denied audio and visual hallucinations due to his medications and reported that prior to medications he heard voices that sounded like crowded rooms of people.  Prior to medications he also saw shadows.  The Veteran denied suicidal or homicidal ideation.  He had a history of a suicide attempt in July 2009 when he overdosed on pills and was hospitalized at Monmouth Medical Center.  His thought process and content were logical and goal directed.  His memory was unremarkable.  His insight and judgment were fair.  His sleep and appetite were normal.  The Veteran was diagnosed with PTSD and depressive disorder NOS and was assigned a GAF score of 55. 

In August 2011 the Veteran was noted to be diagnosed with PTSD, chronic, and depressive disorder.  The Veteran was assigned a GAF of 55.  

The Veteran was afforded a VA C&P examination in November 2011.  The Veteran was diagnosed with PTSD and assigned a GAF of 48.  The Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  The examiner noted that it is not possible to differentiate what portion of the occupational and social impairment indicated was caused by each mental disorder.

The Veteran noted that his wife has threatened divorce if he does not get mental health treatment for his psychiatric symptoms (PTSD).  The Veteran noted that approximately six months prior he was physically violent with his wife and child.  He immediately thereafter sought mental health treatment for anger issues.  Otherwise, the Veteran reported having a good relationship with his wife and children.  He reported having an "okay" relationship with his parents.  He denied having many friends and noted that his wife is his primary support.

The Veteran was employed full time as a logistician for the Army.  He noted that he teleworked on Fridays secondary to an agreement with his employer to lessen the burden of commuting.  The Veteran noted that his ability to function has been adversely impacted by the artillery fire he is subjected to at the Army facility at which he works.  Arsenals were reported to be tested at the facility.  He reported that he recently made multiple requests of his employer to telework additional days.  His employer has not obliged.  The Veteran explained that twice day he hears the artillery being detonated.  He noted that the times during which they detonate are unpredictable.  He has attempted to find out the times during which these events occur so he can better prepare himself for them.  He noted that when he hears the artillery he freezes, looks around, and feels paranoid.  He noted that he typically stays in his office and tries not to leave until it is time to depart for the day.  The Veteran noted that he constantly thinks of the artillery fire and finds it difficult to concentrate at work because of this.  The artillery fire also triggers memories of his traumatic experiences/combat experiences. 

The Veteran was noted to have attempted suicide in 2009 and was admitted to a community hospital and then transferred to St. Barnabas.  He was noted to have spent a total of eight days in inpatient treatment subsequent to his attempt.  The Veteran began seeing a civilian social worker approximately three months prior to the examination to address issues with anger management.  He was also participating in individual psychotherapy with a social worker at New Jersey Health Care System (NJHCS) and has participated in this treatment for approximately one to two years.  He also participated in outpatient psychiatric treatment in NJHCS and has  participated in this treatment since approximately 2008 when he separated from the military.  The Veteran noted that his wife helped him initially realize that he needed to seek help for his emotional and behavioral difficulties.  The Veteran also mentioned that he has been "thrill seeking" via stealing/theft.  He reported attending a self-help group in the past and is currently addressing this issue with his NJHCS therapist.

The Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  He had a flattened affect, disturbances of motivation and mood, suicidal ideation, feeling unable to control things and difficulties with sense of control.

Veteran's PTSD symptoms were noted to have appeared to have worsened over time and have had a significant adverse impact on his ability to function at work and in his interpersonal relationships.  This was despite continuous mental health treatment.  The Veteran had recently segmented his mental health treatment with individual psychotherapy for anger management.  This was noted to appear to be an attempt to intensify his PTSD treatment.  He was interested and presumed appropriate for an inpatient/residential PTSD treatment program however has significant concerns about how a 30-45 day hiatus from work would impact his employment, income and ability to support himself and his family.

The Board finds that entitlement to an evaluation in excess of 50 percent disabling, an no higher, for the period prior to July 29, 2009, for PTSD is warranted.    

Prior to July 29, 2009, the Veteran's PTSD manifested instances of sleep disturbances, nightmares, nightsweats, depression, physiological reactivity on exposure to cues, avoidance, irritability, constantly being on guard, watchful, or easily startled, anxiety, flashbacks, trouble with anger, paranoid thinking, feelings of isolation, difficulty concentrating, flattened affect, poor memory, occasional nightmare induced panic attacks, constricted affect, easy distractibility, avoidance of making friends, impulse control problems, and difficulty carrying out professional work.

He was alert and oriented, was able to maintain a minimum of personal hygiene, and had no problems with activities of daily living.  He had good to erratic impulse control and was cooperative and attentive.  His remote, recent, and immediate memory was normal.  He had no suicidal or homicidal ideation and his thought process and thought content were within normal limits.  His insight and judgment were fair and no delusions were elicited.  There was no evidence of psychomotor abnormality and no evidence of hypomanic or manic behavior.

GAF scores during this period ranged from 40 to 70 with the predominant score being 60 representing moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

As the Veteran's PTSD manifested symptoms of flattened affect, disturbances of motivation and mood, and difficulty carrying out professional work as well as a predominant GAF score representing moderate symptoms, the symptoms more nearly approximate an evaluation of 50 percent disabling for the period prior to July 29, 2009.

As the Veteran's PSTD did not manifest any symptoms of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships prior to July 29, 2009, the Board finds that the symptoms do not warrant an evaluation in excess of 50 percent disabling for the period prior to July 29, 2009.

The Board finds that entitlement to an evaluation of 70 percent disabling, and no higher, for the period beginning July 29, 2009, for PTSD, is warranted.

Since July 29, 2009, the Veteran's PTSD has manifested suicidal ideation and a single attempt.  The Veteran attempted suicide in July 2009 and, although he denied additional suicidal ideation in subsequent treatment notes, upon examination in April 2011 the Veteran was noted to have depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  However, the examiner noted that the Veteran's PTSD did not impact his ability to work.  Upon examination in November 2011 the Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  The Veteran was noted to have a depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  He had a flattened affect, disturbances of motivation and mood, suicidal ideation, feeling unable to control things and difficulties with sense of control.  The examiner further noted that the Veteran's PTSD appeared to have worsened over time and had a significant adverse impact on his ability to function at work and in interpersonal relationships.  The Veteran was noted to be presumed appropriate for an inpatient/residential PTSD treatment program but that the Veteran had concerns regarding its impact on his employment. 

During this time period the Veteran reported that he engaged in thrill seeking behavior.

GAF scores ranged from 25 to 29 on admission after his suicide attempt to 58 with the predominant score again being 55, representing moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

As the Veteran's symptoms beginning July 29, 2009, include suicidal ideation and suicide attempt, the Board finds that the symptoms are more nearly approximate to an evaluation of 70 percent disabling.  However, as the Veteran is employed and remains married, the Board finds that the Veteran does not have total social and occupational impairment and, therefore, entitlement to an evaluation in excess of 70 percent disabling is no warranted.

As such, entitlement to an evaluation of 70 percent, and no higher, for the period beginning July 29, 2009, for PTSD is granted. 

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Veteran does not meet the criteria for an evaluation in excess of 30 percent disabling, for the period prior to July 29, 2009, or in excess of 70 percent disabling, for the period beginning July 29, 2009, for his PTSD, and there are no aspects of the disability not contemplated by the schedular criteria.  The criteria take into consideration the complete manifestations of the Veteran's PTSD.  

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that, in Rice v. Shinseki, the Court held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not raised a claim for TDIU and the evidence shows that the Veteran currently is employed.  Accordingly, the Board finds that Rice is not applicable in this case.


ORDER

Entitlement to an initial evaluation in excess of 50 percent disabling, and no higher, for the period prior to July 29, 2009, for PTSD, is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation of 70 percent disabling, and no higher, for the period beginning July 29, 2009, for PTSD, is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


